Exhibit 10.1

EXECUTION VERSION

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (this “Agreement”) is dated as of December 2,
2013, by and between OncoMed Pharmaceuticals, Inc., a Delaware corporation (the
“Company”), and Celgene Corporation (“Celgene”).

RECITALS

A. The Company and Celgene are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by
Section 4(2) of the Securities Act of 1933, as amended (the “Securities Act”),
and Rule 506 of Regulation D (“Regulation D”) as promulgated by the United
States Securities and Exchange Commission (the “Commission”) under the
Securities Act.

B. Celgene wishes to purchase, and the Company wishes to sell, upon the terms
and conditions stated in this Agreement, 1,470,588 of shares of common stock,
par value $0.001 per share (the “Common Stock”), of the Company (the “Shares”).

C. Contemporaneously with the execution and delivery of this Agreement, the
parties hereto are executing and delivering a Registration Rights Agreement,
substantially in the form attached hereto as Exhibit A (the “Registration Rights
Agreement”), pursuant to which, among other things, the Company will agree to
provide certain registration rights with respect to the Shares under the
Securities Act and the rules and regulations promulgated thereunder and
applicable state securities laws.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and Celgene hereby agree
as follows:

ARTICLE I.

DEFINITIONS

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms shall have the meanings
indicated in this Section 1.1:

“Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or, to the Company’s Knowledge, threatened in writing against the Company or any
of its properties or any officer, director or employee of the Company acting in
his or her capacity as an officer, director or employee before or by any
federal, state, county, local or foreign court, arbitrator, governmental or
administrative agency, regulatory authority, stock market, stock exchange or
trading facility.

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is controlled by or
is under common control with such Person, as such terms are used in and
construed under Rule 405 under the Securities Act.

“Agreement” has the meaning set forth in the Preamble.

“Board of Directors” means the board of directors of the Company.

“Business Day” means any day except Saturday, Sunday, any day which is a federal
legal holiday in the United States or any day on which banking institutions in
the State of New York are authorized or required by law or other governmental
action to close.



--------------------------------------------------------------------------------

“California Courts” means the state and federal courts sitting in the City of
San Francisco.

“Closing” means the closing of the purchase and sale of the Shares pursuant to
this Agreement.

“Closing Date” means the next Business Day following the date hereof.

“Commission” has the meaning set forth in the Recitals.

“Common Stock” has the meaning set forth in the Recitals, and also includes any
other class of securities into which the Common Stock may hereafter be
reclassified or changed into.

“Common Stock Equivalents” means any securities of the Company which would
entitle the holder thereof to acquire at any time Common Stock, including,
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exchangeable for, or
otherwise entitles the holder thereof to receive, Common Stock or other
securities that entitle the holder to receive, directly or indirectly, Common
Stock.

“Company” has the meaning set forth in the Preamble.

“Company Counsel” means Latham & Watkins LLP.

“Company Deliverables” has the meaning set forth in Section 2.2(a).

“Company’s Knowledge” means the knowledge of the executive officers of the
Company.

“Control” (including the terms “controlling,” “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

“Disclosure Schedules” has the meaning set forth in Section 3.1.

“DTC” has the meaning set forth in Section 4.1(c).

“Effective Date” means the date on which the initial Registration Statement
required by Section 2(a) of the Registration Rights Agreement is first declared
effective by the Commission.

“Effectiveness Deadline” means the date on which the initial Registration
Statement is required to be declared effective by the Commission under the terms
of the Registration Rights Agreement.

“Environmental Laws” has the meaning set forth in Section 3.1(cc).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

“GAAP” means U.S. generally accepted accounting principles, consistently
applied.

“Intellectual Property” means patents, patent applications, trademarks,
trademark applications, service marks, tradenames, copyrights, trade secrets,
licenses, domain names, mask works, or any other proprietary right or process.

 

2



--------------------------------------------------------------------------------

“Lien” means any lien, charge, claim, encumbrance, security interest, right of
first refusal, preemptive right or other restrictions of any kind.

“Material Adverse Effect” means a material adverse effect on the results of
operations, assets, business or financial condition of the Company.

“Material Contract” means any contract of the Company that has been filed as an
exhibit to the SEC Reports pursuant to Item 601(b)(4) or Item 601(b)(10) of
Regulation S-K.

“Material Permits” has the meaning set forth in Section 3.1(n).

“OFAC” has the meaning set forth in Section 3.1(hh).

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

“Principal Trading Market” means the Trading Market on which the Common Stock is
primarily listed on and quoted for trading, which, as of the date of this
Agreement and the Closing Date, shall be the NASDAQ Global Select Market.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

“Purchase Price” means $15.13 per share.

“Celgene Deliverables” has the meaning set forth in Section 2.2(b).

“Registration Rights Agreement” has the meaning set forth in the Recitals.

“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by
Celgene of the Registrable Securities (as defined in the Registration Rights
Agreement).

“Regulation D” has the meaning set forth in the Recitals.

“Required Approvals” has the meaning set forth in Section 3.1(e).

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“SEC Reports” has the meaning set forth in Section 3.1(h).

“Secretary’s Certificate” has the meaning set forth in Section 2.2(a)(v).

“Securities Act” has the meaning set forth in the Recitals.

“Shares” has the meaning set forth in the Recitals.

“Subsidiary” means any subsidiary of the Company formed or acquired after the
date hereof.

 

3



--------------------------------------------------------------------------------

“Trading Day” means (i) a day on which the Common Stock is listed or quoted and
traded on its Principal Trading Market (other than the OTC Bulletin Board), or
(ii) if the Common Stock is not listed on a Trading Market (other than the OTC
Bulletin Board), a day on which the Common Stock is traded in the
over-the-counter market, as reported by the OTC Bulletin Board, or (iii) if the
Common Stock is not quoted on any Trading Market, a day on which the Common
Stock is quoted in the over-the-counter market as reported in the “pink sheets”
by Pink Sheets LLC (or any similar organization or agency succeeding to its
functions of reporting prices); provided, that in the event that the Common
Stock is not listed or quoted as set forth in (i), (ii) and (iii) hereof, then
Trading Day shall mean a Business Day.

“Trading Market” means whichever of the New York Stock Exchange, the NYSE Amex
Equities (formerly the American Stock Exchange), the NASDAQ Global Select
Market, the NASDAQ Global Market, the NASDAQ Capital Market or the OTC Bulletin
Board on which the Common Stock is listed or quoted for trading on the date in
question.

“Transaction Documents” means this Agreement, the schedules and exhibits
attached hereto, the Registration Rights Agreement and any other documents or
agreements explicitly contemplated hereunder.

“Transfer Agent” means Computershare Trust Company, N.A., the current transfer
agent of the Company or any successor transfer agent for the Company.

ARTICLE II.

PURCHASE AND SALE

2.1 Closing.

(a) Amount. Subject to the terms and conditions set forth in this Agreement, at
the Closing, the Company shall issue and sell to Celgene, and Celgene shall
purchase from the Company, 1,470,588 shares of Common Stock.

(b) Closing. The Closing of the purchase and sale of the Shares shall take place
at the offices of Latham & Watkins LLP, 140 Scott Drive, Menlo Park, California
94025, on the Closing Date or at such other locations or remotely by facsimile
transmission or other electronic means as the parties may mutually agree.

(c) Form of Payment. On the Closing Date, Celgene shall pay to the Company
$22,249,996.44 by wire transfer of immediately available funds and the Company
shall irrevocably instruct the Transfer Agent to deliver to Celgene the Shares
in book-entry form, free and clear of all restrictive and other legends (except
as expressly provided in Section 4.1(b) hereof).

2.2 Closing Deliveries. (a) On or prior to the Closing, the Company shall issue,
deliver or cause to be delivered to Celgene the following (the “Company
Deliverables”):

(i) this Agreement, duly executed by the Company;

(ii) the Shares in book-entry form, free and clear of all restrictive and other
legends (except as provided in Section 4.1(b) hereof);

(iii) a legal opinion of Company Counsel, dated as of the Closing Date, in form
and substance reasonably satisfactory to Celgene, executed by such counsel and
addressed to Celgene;

 

4



--------------------------------------------------------------------------------

(iv) the Registration Rights Agreement, duly executed by the Company;

(v) a certificate of the Secretary or Assistant Secretary of the Company (the
“Secretary’s Certificate”), dated as of the Closing Date, (a) certifying the
resolutions adopted by the Board of Directors of the Company or a duly
authorized committee thereof approving the transactions contemplated by this
Agreement and the other Transaction Documents and the issuance of the
Securities, (b) certifying the current versions of the certificate of
incorporation, as amended, and by-laws of the Company and (c) certifying as to
the signatures and authority of persons signing the Transaction Documents and
related documents on behalf of the Company, in the form attached hereto as
Exhibit B;

(vi) a certificate evidencing the formation and good standing of the Company
issued by the Secretary of State of Delaware, as of a date within five
(5) Business Days of the Closing Date; and

(vii) a certified copy of the articles of incorporation, as certified by the
Secretary of State of Delaware as of a date within five (5) Business Days of the
Closing Date.

(b) On or prior to the Closing, Celgene shall deliver or cause to be delivered
to the Company the following (the “Celgene Deliverables”):

(i) this Agreement, duly executed by Celgene;

(ii) the Registration Rights Agreement, duly executed by Celgene; and

(iii) a lock-up agreement, duly executed by Celgene, in the form attached hereto
as Exhibit C.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

3.1 Representations and Warranties of the Company. Except (i) as set forth in
the schedules delivered herewith (the “Disclosure Schedules”), which Disclosure
Schedules shall be deemed a part hereof and shall qualify any representation
made herein to the extent of the disclosure contained in the corresponding
section of the Disclosure Schedules, or (ii) disclosed in the SEC Reports, the
Company hereby represents and warrants as of the date hereof to Celgene:

(a) Subsidiaries. The Company has no subsidiaries (as defined in Rule 405 under
the Securities Act).

(b) Organization and Qualification. The Company is an entity duly incorporated
or otherwise organized, validly existing and in good standing under the laws of
the State of Delaware, with the requisite corporate power and authority to own
or lease and use its properties and assets and to carry on its business as
currently conducted. The Company is not in violation or default of any of the
provisions of its certificate of incorporation or bylaws. The Company is duly
qualified to conduct business and is in good standing as a foreign corporation
or other entity in each jurisdiction in which the nature of the business
conducted or property owned by it makes such qualification necessary, except
where the failure to be so qualified or in good standing, as the case may be,
would not have or reasonably be expected to result in a Material Adverse Effect,
and no Proceeding has been instituted, is pending, or, to the Company’s
Knowledge, has been threatened in writing in any such jurisdiction revoking,
limiting or curtailing or seeking to revoke, limit or curtail such power and
authority or qualification.

 

5



--------------------------------------------------------------------------------

(c) Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents to which it is a party and
otherwise to carry out its obligations hereunder and thereunder. The Company’s
execution and delivery of each of the Transaction Documents to which it is a
party and the consummation by it of the transactions contemplated hereby and
thereby (including, but not limited to, the sale and delivery of the Shares)
have been duly authorized by all necessary corporate action on the part of the
Company, and no further corporate action is required by the Company, its Board
of Directors or its stockholders in connection therewith other than in
connection with the Required Approvals. Each of the Transaction Documents to
which it is a party has been (or upon delivery will have been) duly executed by
the Company and is, or when delivered in accordance with the terms hereof, will
constitute the legal, valid and binding obligation of the Company.

(d) No Conflicts. The execution, delivery and performance by the Company of the
Transaction Documents to which it is a party and the consummation by the Company
of the transactions contemplated hereby or thereby (including, without
limitation, the issuance of the Shares) do not and will not (i) conflict with or
violate any provisions of the Company’s certificate of incorporation or bylaws,
(ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would result in a default) under, result in the creation
of any Lien upon any of the properties or assets of the Company or give to
others any rights of termination, amendment, acceleration or cancellation (with
or without notice, lapse of time or both) of, any Material Contract, or
(iii) subject to the Required Approvals, conflict with or result in a violation
of any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company is
subject (including federal and state securities laws and regulations and the
rules and regulations, assuming the correctness of the representations and
warranties made by Celgene herein, of any self-regulatory organization to which
the Company or its securities are subject), or by which any property or asset of
the Company is bound or affected, except in the case of clauses (ii) and
(iii) such as would not, individually or in the aggregate, have or reasonably be
expected to result in a Material Adverse Effect.

(e) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents (including
the issuance of the Securities), other than (i) the filing with the Commission
of one or more Registration Statements in accordance with the requirements of
the Registration Rights Agreement, (ii) filings required by applicable state
securities laws, (iii) the filing of a Notice of Sale of Securities on Form D
with the Commission under Regulation D of the Securities Act, (iv) the filing of
any requisite notices and/or application(s) to the Principal Trading Market for
the issuance and sale of the Securities and the listing of the Shares thereon in
the time and manner required thereby, (v) the filings required in accordance
with Section 4.5 of this Agreement and (vi) those that have been made or
obtained prior to the date of this Agreement (collectively, the “Required
Approvals”).

(f) Issuance of the Securities. The Shares have been duly authorized and, when
issued and paid for in accordance with the terms of the Transaction Documents,
will be validly issued, fully paid and nonassessable and free and clear of all
Liens, other than restrictions on transfer provided for in the Transaction
Documents or imposed by applicable securities laws, and shall not be subject to
preemptive or similar rights. Assuming the accuracy of the representations and
warranties of Celgene in this Agreement, the Securities will be issued in
compliance with all applicable federal and state securities laws.

(g) Capitalization. The number of shares and type of all authorized, issued and
outstanding capital stock, options and other securities of the Company (whether
or not presently convertible into or exercisable or exchangeable for shares of
capital stock of the Company) is set forth in Schedule 3.1(g)

 

6



--------------------------------------------------------------------------------

hereto. The Company has not issued any capital stock since the date of its most
recently filed SEC Report other than to reflect stock option and warrant
exercises. No Person has any right of first refusal, preemptive right, right of
participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents that have not been effectively waived
as of the Closing Date. Except as set forth on Schedule 3.1(g) or as
specifically disclosed in the most recently filed SEC Report, there are no
outstanding options, warrants, scrip rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or giving any
Person any right to subscribe for or acquire any shares of Common Stock, or
contracts, commitments, understandings or arrangements by which the Company is
or may become bound to issue additional shares of Common Stock or Common Stock
Equivalents. The issuance and sale of the Shares will not obligate the Company
to issue shares of Common Stock or other securities to any Person (other than
Celgene) and will not result in a right of any holder of Company securities to
adjust the exercise, conversion, exchange or reset price under any of such
securities. All of the outstanding shares of capital stock of the Company are
validly issued, fully paid and nonassessable, have been issued in compliance
with all applicable federal and state securities laws, and none of such
outstanding shares was issued in violation of any preemptive rights or similar
rights to subscribe for or purchase securities. No further approval or
authorization of any stockholder, the Board of Directors or others is required
for the issuance and sale of the Shares. Except as set forth on Schedule 3.1(g)
or as specifically disclosed in the most recently filed SEC Report, there are no
stockholders agreements, voting agreements or other similar agreements with
respect to the Company’s capital stock to which the Company is a party or, to
the Company’s Knowledge, between or among any of the Company’s stockholders.

(h) SEC Reports; Disclosure Materials. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by it
under the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof,
for the two years preceding the date hereof (or such shorter period as the
Company was required by law or regulation to file such material) (the foregoing
materials, including the exhibits thereto and documents incorporated by
reference therein, and also including the Company’s prospectus dated July 17,
2013 filed with the Commission pursuant to Rule 424(b) under the Securities Act,
being collectively referred to herein as the “SEC Reports,” and the SEC Reports,
together with the Disclosure Schedules, being collectively referred to as the
“Disclosure Materials”) on a timely basis or has received a valid extension of
such time of filing and has filed any such SEC Reports prior to the expiration
of any such extension, except where the failure to file on a timely basis would
not have or reasonably be expected to result in a Material Adverse Effect
(including, for this purpose only, any failure which would prevent Celgene from
using Rule 144 to resell any Securities). As of their respective filing dates,
or to the extent corrected by a subsequent restatement, the SEC Reports complied
in all material respects with the requirements of the Securities Act and the
Exchange Act and the rules and regulations of the Commission promulgated
thereunder, and none of the SEC Reports, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. The Company has
never been an issuer subject to Rule 144(i) under the Securities Act. Each of
the Material Contracts to which the Company is a party or to which the property
or assets of the Company are subject has been filed as an exhibit to the SEC
Reports.

(i) Financial Statements. The financial statements of the Company included in
the SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing (or to the extent corrected by a
subsequent restatement). Such financial statements have been prepared in
accordance with GAAP applied on a consistent basis during the periods involved,
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company as of and for the dates thereof and the
results of operations and cash flows for the periods then ended, subject, in the
case of unaudited statements, to normal, immaterial year-end audit adjustments.

 

7



--------------------------------------------------------------------------------

(j) Material Changes. Except as specifically disclosed in SEC Reports filed
prior to the date hereof, (i) there have been no events, occurrences or
developments that have had or would reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect, (ii) the Company
has not incurred any material liabilities (contingent or otherwise) other than
(A) trade payables and accrued expenses incurred in the ordinary course of
business consistent with past practice and (B) liabilities not required to be
reflected in the Company’s financial statements pursuant to GAAP or disclosed in
filings made with the Commission, (iii) the Company has not altered materially
its method of accounting or the manner in which it keeps its accounting books
and records, (iv) the Company has not declared or made any dividend or
distribution of cash, shares of capital stock or other property to its
stockholders or purchased, redeemed or made any agreements to purchase or redeem
any shares of its capital stock (other than in connection with repurchases of
unvested stock issued to employees of the Company), and (v) the Company has not
issued any equity securities to any officer, director or Affiliate, except
Common Stock issued in the ordinary course as dividends on outstanding preferred
stock or issued pursuant to existing Company stock option or stock purchase
plans or executive and director compensation arrangements disclosed in the SEC
Reports.

(k) Litigation. There is no Action which (i) adversely affects or challenges the
legality, validity or enforceability of any of the Transaction Documents or the
Securities or (ii) except as specifically disclosed in the SEC Reports, would,
if there were an unfavorable decision, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect. Neither the
Company nor, to the Company’s Knowledge, any director or officer thereof is or
has been the subject of any Action involving a claim of violation of or
liability under federal or state securities laws or a claim of breach of
fiduciary duty. There has not been, and to the Company’s Knowledge there is not
pending or contemplated, any investigation by the Commission involving the
Company or any current or former director or officer of the Company. The
Commission has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company under the
Exchange Act or the Securities Act.

(l) Employment Matters. No material labor dispute exists or, to the Company’s
Knowledge, is imminent with respect to any of the employees of the Company which
would have or reasonably be expected to result in a Material Adverse Effect.
None of the Company’s employees is a member of a union that relates to such
employee’s relationship with the Company, and the Company is not a party to a
collective bargaining agreement, and the Company believes that its relationship
with its employees is good. No executive officer of the Company (as defined in
Rule 501(f) of the Securities Act) has notified the Company that such officer
intends to leave the Company or otherwise terminate such officer’s employment
with the Company. To the Company’s Knowledge, no executive officer is, or is now
expected to be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant in favor of a third party, and to the Company’s Knowledge, the
continued employment of each such executive officer does not subject the Company
to any liability with respect to any of the foregoing matters. The Company is in
compliance with all U.S. federal, state, local and foreign laws and regulations
relating to employment and employment practices, terms and conditions of
employment and wages and hours, except where the failure to be in compliance
would not, individually or in the aggregate, have or reasonably be expected to
result in a Material Adverse Effect.

(m) Compliance. The Company is not, and with respect only to clauses (ii),
(iii) and (iv) below has not for the past two years been, (i) in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
under), nor has the Company received written notice of a claim that it is in
default under or that it is in violation of, any Material Contract (whether or
not such default or violation has been waived) except as would not, individually
or in the aggregate, have or reasonably be expected to result in a Material
Adverse

 

8



--------------------------------------------------------------------------------

Effect, (ii) in violation in any material respect of any order of any court,
arbitrator or governmental body having jurisdiction over the Company or its
business, products, properties or assets, (iii) in violation in any material
respect of, or in receipt of written notice that it is in violation of, any
statute, rule or regulation of any governmental authority applicable to the
Company or its business, products, properties or assets or (iv) subject to any
injunctions on production at any facility of the Company or clinical holds,
other than any partial clinical holds that subsequently have been lifted, on any
clinical investigations by the Company.

(n) Regulatory Permits. The Company possesses all material certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct its respective business as
currently conducted and as described in the SEC Reports (“Material Permits”),
and the Company has not received any notice of Proceedings relating to the
revocation or modification of any such Material Permits.

(o) Title to Assets. The Company has good and marketable title in fee simple to
all real property owned by it. The Company has good and marketable title to all
tangible personal property owned by it that is material to the business of the
Company, in each case free and clear of all Liens except such as do not
materially affect the value of such property and do not interfere with the use
made and proposed to be made of such property by the Company. Any real property
and facilities held under lease by the Company are held by the Company under
valid, subsisting and enforceable leases with such exceptions as are not
material and do not interfere with the use made and proposed to be made of such
property and buildings by the Company.

(p) Intellectual Property. The Company owns exclusively, free and clear of all
Liens, or has obtained valid and enforceable licenses for, all Intellectual
Property described in the SEC Reports as being owned or licensed by the Company
and all Intellectual Property listed in Schedule 3.1(p)(i) (collectively, the
“Company Intellectual Property”), and the Company owns exclusively, free and
clear of all Liens, or has obtained valid and enforceable licenses for, all
Intellectual Property that is necessary or reasonably sufficient to the conduct
of the business of the Company as now conducted. There is no material
Intellectual Property owned or licensed to the Company other than the Company
Intellectual Property. To the Company’s Knowledge: (i) there are no third
parties who have rights to any Company Intellectual Property, except for the
rights of third-party licensors under the agreements listed in Schedule
3.1(p)(ii) and the rights granted to, or retained by, third parties under the
agreements listed in Schedule 3.1(p)(iii); and (ii) there is no infringement by
third parties of any material Company Intellectual Property. Except as disclosed
in the SEC Reports or listed in Schedule 3.1(p)(iv), there is no pending or, to
the Company’s Knowledge, threatened action, suit, proceeding or written claim by
others: (A) challenging the Company’s rights in or to any Company Intellectual
Property; (B) challenging the validity, enforceability or scope of any material,
granted and issued, government-registered Company Intellectual Property; or
(C) asserting that the Company infringes or otherwise violates, or would, upon
the commercialization of any product or service described in the SEC Reports
that is in pre-clinical or clinical development, infringe or violate, any
Intellectual Property of others, and the Company has not received any written
notice of such challenge or assertion with respect to any of the foregoing. The
Company has complied or will comply in due time with the material terms of each
agreement pursuant to which Company Intellectual Property has been licensed to
the Company, and all such agreements are in full force and effect. Each employee
and consultant has assigned to the Company all rights, if any, of such employee
or consultant, respectively, in any Company Intellectual Property in connection
with the Company’s relationship with such employee or consultant. Schedule
3.1(p)(i) lists all Company Intellectual Property owned by the Company that is
the subject of an application or registration with any governmental authority.
Schedule 3.1(p)(ii) lists all contracts (other than agreements with employees or
consultants) pursuant to which the Company was granted or otherwise transferred
rights to any Company Intellectual Property. Schedule 3.1(p)(iii) lists all
material contracts pursuant to which the Company has granted or otherwise
transferred to a third party any rights under Company Intellectual Property. All
Company Intellectual Property owned by the Company and registered with any
governmental

 

9



--------------------------------------------------------------------------------

authority (i) is in proper form in all material respects, (ii) has not been
disclaimed and (iii) other than ordinary course activities consistent with past
practice, has been duly maintained in accordance with applicable law in all
material respects, including submission of all necessary filings and payment of
fees in accordance with the legal and administrative requirements of the
appropriate jurisdictions.

(q) Insurance. The Company is insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as the Company
believes to be prudent and customary in the businesses and locations in which
the Company is engaged, including, but not limited to, directors and officers
insurance coverage. The Company has not received any notice of cancellation of
any such insurance, nor, to the Company’s Knowledge, will it be unable to renew
its existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business without a significant increase in cost.

(r) Transactions With Affiliates and Employees. Except as set forth in the SEC
Reports, none of the officers or directors of the Company and, to the Company’s
Knowledge, none of the employees of the Company is presently a party to any
transaction with the Company (other than for services as employees, officers and
directors), that would be required to be disclosed pursuant to Item 404 of
Regulation S-K promulgated under the Securities Act.

(s) Internal Accounting Controls. The Company maintains a system of internal
accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset and liability accountability, (iii) access to assets or incurrence of
liabilities is permitted only in accordance with management’s general or
specific authorization, and (iv) the recorded accountability for assets and
liabilities is compared with the existing assets and liabilities at reasonable
intervals and appropriate action is taken with respect to any differences.

(t) Sarbanes-Oxley; Disclosure Controls. The Company is in compliance in all
material respects with all of the provisions of the Sarbanes-Oxley Act of 2002
which are applicable to it as an “emerging growth company,” as defined in
Section 2(a) of the Securities Act, as of the Closing Date. The Company has
established disclosure controls and procedures (as such term is defined in Rule
13a-15(e) and 15d-15(e) under the Exchange Act) for the Company and designed
such disclosure controls and procedures to ensure that information required to
be disclosed by the Company in the reports it files or submits under the
Exchange Act is recorded, processed, summarized and reported, within the time
periods specified in the Commission’s rules and forms. The Company’s certifying
officers have evaluated the effectiveness of the Company’s disclosure controls
and procedures as of the end of the period covered by the Company’s most
recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”). The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no changes in the Company’s internal control over financial reporting (as
such term is defined in the Exchange Act) that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting.

(u) Certain Fees. No person or entity will have, as a result of the transactions
contemplated by this Agreement, any valid right, interest or claim against or
upon the Company or Celgene for any commission, fee or other compensation
pursuant to any agreement, arrangement or understanding entered into by or on
behalf of the Company, with respect to the offer and sale of the Shares.

(v) Private Placement. Assuming the accuracy of Celgene’s representations and
warranties set forth in Section 3.2 of this Agreement, no registration under the
Securities Act is required for the offer and sale of the Securities by the
Company to Celgene under the Transaction Documents. The issuance and sale of the
Shares hereunder does not contravene the rules and regulations of the Trading
Market.

 

10



--------------------------------------------------------------------------------

(w) Investment Company. The Company is not, and immediately after receipt of
payment for the Shares, will not be or be an “investment company” within the
meaning of the Investment Company Act of 1940, as amended. The Company shall
conduct its business in a manner so that it will not become subject to the
Investment Company Act of 1940, as amended.

(x) Registration Rights. Other than Celgene or as set forth in the Company’s
Amended and Restated Investor Rights Agreement, dated October 7, 2008, no Person
has any right to cause the Company to effect the registration under the
Securities Act of any securities of the Company other than those securities
which are currently registered on an effective registration statement on file
with the Commission.

(y) Listing and Maintenance Requirements. The Company’s Common Stock is
registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and the
Company has taken no action designed to terminate the registration of the Common
Stock under the Exchange Act nor has the Company received any notification that
the Commission is contemplating terminating such registration. The Company has
not, in the twelve (12) months or such applicable shorter period preceding the
date hereof, received written notice from any Trading Market on which the Common
Stock is listed or quoted to the effect that the Company is not in compliance
with the listing or maintenance requirements of such Trading Market. The Company
is in compliance with all listing and maintenance requirements of the Principal
Trading Market on the date hereof.

(z) Application of Takeover Protections; Rights Agreements. The Company and the
Board of Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s charter documents or the laws of the
State of Delaware that is or would reasonably be expected to become applicable
to Celgene as a result of Celgene and the Company fulfilling its obligations or
exercising their rights under the Transaction Documents, including, without
limitation, the Company’s issuance of the Shares and Celgene’s ownership of the
Shares.

(aa) No Integrated Offering. Assuming the accuracy of Celgene’s representations
and warranties set forth in Section 3.2, none of the Company nor, to the
Company’s Knowledge, any of its Affiliates or any Person acting on its behalf
has, directly or indirectly, at any time within the past six (6) months, made
any offers or sales of any Company security or solicited any offers to buy any
security under circumstances that would (i) eliminate the availability of the
exemption from registration under Regulation D under the Securities Act in
connection with the offer and sale by the Company of the Securities as
contemplated hereby or (ii) cause the offering of the Securities pursuant to the
Transaction Documents to be integrated with prior offerings by the Company for
purposes of any applicable law, regulation or stockholder approval provisions,
including, without limitation, under the rules and regulations of any Trading
Market on which any of the securities of the Company are listed or designated.

(bb) Tax Matters. The Company (i) has accurately and timely prepared and filed
all foreign, federal and state income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject, (ii) has paid
all taxes and other governmental assessments and charges that are material in
amount, shown or determined to be due on such returns, reports and declarations,
except those being contested in good faith, with respect to which adequate
reserves have been set aside on the books of the Company and (iii) has set aside
on its books provisions reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply, except, in the case of clauses (i) and (ii) above, where the failure to
so pay or file any such tax, assessment, charge or return would not have or
reasonably be expected to result in a Material Adverse Effect. There are no
unpaid taxes in any material amount claimed to be due by the Company by the
taxing authority of any jurisdiction.

 

11



--------------------------------------------------------------------------------

(cc) Environmental Matters. To the Company’s Knowledge, the Company (i) is not
in violation of any statute, rule, regulation, decision or order of any
governmental agency or body or any court, domestic or foreign, relating to the
use, disposal or release of hazardous or toxic substances or relating to the
protection or restoration of the environment or human exposure to hazardous or
toxic substances (collectively, “Environmental Laws”), (ii) does not own or
operate any real property contaminated with any substance that is in violation
of any Environmental Laws, (iii) is not liable for any off-site disposal or
contamination pursuant to any Environmental Laws, and (iv) is not subject to any
claim relating to any Environmental Laws; which violation, contamination,
liability or claim has had or would have, individually or in the aggregate, a
Material Adverse Effect; and there is no pending investigation or, to the
Company’s Knowledge, investigation threatened in writing that might lead to such
a claim.

(dd) No General Solicitation. Neither the Company nor, to the Company’s
Knowledge, any person acting on behalf of the Company has offered or sold any of
the Shares by any form of general solicitation or general advertising (within
the meaning of Regulation D promulgated under the Securities Act).

(ee) Foreign Corrupt Practices. Neither the Company nor any agent or other
person acting on behalf of the Company, has: (i) directly or indirectly, used
any funds for unlawful contributions, gifts, entertainment or other unlawful
expenses related to foreign or domestic political activity, (ii) made any
unlawful payment to foreign or domestic government officials or employees or to
any foreign or domestic political parties or campaigns from corporate funds,
(iii) failed to disclose fully any contribution made by the Company (or made by
any person acting on its behalf of which the Company is aware) which is in
violation of law or (iv) violated in any material respect any provision of the
Foreign Corrupt Practices Act of 1977, as amended.

(ff) Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company and an unconsolidated or other off
balance sheet entity that is required to be disclosed by the Company in SEC
Reports and is not so disclosed.

(gg) PFIC. The Company is not a “passive foreign investment company” within the
meaning of Section 1297 of the U.S. Internal Revenue Code of 1986, as amended.

(hh) OFAC. Neither the Company nor any director, officer, agent, employee,
Affiliate or Person acting on behalf of the Company is currently subject to any
U.S. sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not directly or indirectly
use the proceeds of the sale of the Securities, or lend, contribute or otherwise
make available such proceeds to any Subsidiary, joint venture partner or other
Person or entity, towards any sales or operations in Cuba, Iran, Syria, Sudan,
Myanmar or any other country sanctioned by OFAC or for the purpose of financing
the activities of any Person currently subject to any U.S. sanctions
administered by OFAC.

3.2 Representations and Warranties of Celgene. Celgene hereby represents and
warrants as of the date hereof to the Company as follows:

(a) Organization; Authority. Celgene is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by the applicable
Transaction Documents and otherwise to carry out its obligations hereunder and
thereunder. The execution and delivery of this Agreement by Celgene and
performance by Celgene of the transactions contemplated by this Agreement have
been duly authorized by all necessary corporate action on the part of Celgene.
Each Transaction Document to which it is a party has been duly executed by
Celgene, and when delivered by Celgene in accordance with the terms hereof, will
constitute the valid and legally binding obligation of

 

12



--------------------------------------------------------------------------------

Celgene, enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.

(b) No Conflicts. The execution, delivery and performance by Celgene of this
Agreement and the Registration Rights Agreement and the consummation by Celgene
of the transactions contemplated hereby and thereby will not (i) result in a
violation of the organizational documents of Celgene, (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which Celgene is a party, or (iii) result in a violation of any
law, rule, regulation, order, judgment or decree (including federal and state
securities laws) applicable to Celgene, except in the case of clauses (ii) and
(iii) above, for such conflicts, defaults, rights or violations which would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of Celgene to perform its obligations hereunder.

(c) Investment Intent. Celgene understands that the Shares are “restricted
securities” and have not been registered under the Securities Act or any
applicable state securities law and is acquiring the Shares for its own account
and not with a view to, or for distributing or reselling such Shares or any part
thereof in violation of the Securities Act or any applicable state securities
laws. Celgene is acquiring the Shares hereunder in the ordinary course of its
business. Celgene does not presently have any agreement, plan or understanding,
directly or indirectly, with any Person to distribute or effect any distribution
of any of the Shares (or any securities which are derivatives thereof) to or
through any person or entity; Celgene is not a registered broker-dealer under
Section 15 of the Exchange Act or an entity engaged in a business that would
require it to be so registered as a broker-dealer.

(d) Status. At the time Celgene was offered the Shares, it was, and at the date
hereof it is an “accredited investor” as defined in Rule 501(a) under the
Securities Act.

(e) General Solicitation. Celgene is not purchasing the Shares as a result of
any advertisement, article, notice or other communication regarding Shares
published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
advertisement.

(f) Experience. Celgene, either alone or together with its representatives, has
such knowledge, sophistication and experience in business and financial matters
so as to be capable of evaluating the merits and risks of the prospective
investment in the Shares, and has so evaluated the merits and risks of such
investment. Celgene is able to bear the economic risk of an investment in the
Shares and, at the present time, is able to afford a complete loss of such
investment.

(g) Access to Information. Celgene acknowledges that it has had the opportunity
to review the Disclosure Materials and has been afforded (i) the opportunity to
ask such questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Shares and the merits and risks of investing in the Shares;
(ii) access to information about the Company and its financial condition,
results of operations, business, properties, management and prospects sufficient
to enable Celgene to evaluate its investment; and (iii) the opportunity to
obtain such additional information that the Company possesses or can acquire
without unreasonable effort or expense that is necessary to make an informed
investment decision with respect to the investment. Neither such inquiries nor
any other investigation conducted by or on behalf of Celgene or its
representatives or counsel shall modify, amend or affect Celgene’s right to rely
on the truth, accuracy and completeness of the Disclosure Materials and the
Company’s representations and warranties contained in the Transaction Documents.
Celgene has sought such accounting, legal and tax advice as it has considered
necessary to make an informed decision with respect to its acquisition of the
Shares.

 

13



--------------------------------------------------------------------------------

(h) Brokers and Finders. No Person will have, as a result of the transactions
contemplated by this Agreement, any valid right, interest or claim against or
upon the Company or Celgene for any commission, fee or other compensation
pursuant to any agreement, arrangement or understanding entered into by or on
behalf of Celgene.

(i) Independent Investment Decision. Celgene has independently evaluated the
merits of its decision to purchase Shares pursuant to the Transaction Documents
Celgene has consulted such legal, tax and investment advisors as it, in its sole
discretion, has deemed necessary or appropriate in connection with its purchase
of the Shares.

The Company and Celgene acknowledge and agree that no party to this Agreement
has made or makes any representations or warranties with respect to the
transactions contemplated hereby other than those specifically set forth in this
Article III and the Transaction Documents.

ARTICLE IV.

OTHER AGREEMENTS OF THE PARTIES

4.1 Transfer Restrictions.

(a) Compliance with Laws. Notwithstanding any other provision of this Article
IV, Celgene acknowledges and agrees that the Shares may be disposed of only
pursuant to an effective registration statement under, and in compliance with
the requirements of, the Securities Act, or pursuant to an available exemption
from, or in a transaction not subject to, the registration requirements of the
Securities Act, and in compliance with any applicable state and federal
securities laws. In connection with any transfer of the Securities other than
(i) pursuant to an effective registration statement, (ii) to the Company or
(iii) pursuant to Rule 144, the Company may require the transferor thereof to
provide to the Company an opinion of counsel selected by the transferor and
reasonably acceptable to the Company, the form and substance of which opinion
shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration of such transferred Securities under the
Securities Act. As a condition of transfer, any such transferee shall agree in
writing to be bound by the terms of this Agreement and the Registration Rights
Agreement and shall have the rights of Celgene under this Agreement and the
Registration Rights Agreement with respect to such transferred Securities.

(b) Legends. The book-entry form of the Securities shall bear any legend as
required by the “blue sky” laws of any state and a restrictive legend in
substantially the following form, until such time as they are not required under
Section 4.1(c):

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED
BY A LEGAL OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE

 

14



--------------------------------------------------------------------------------

COMPANY AND ITS TRANSFER AGENT OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER
THE SECURITIES ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED
IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.

(c) Removal of Legends. The legend set forth in Section 4.1(b) above shall be
removed and the Company shall issue to such holder the applicable Shares in
book-entry form free and clear of such legend or any other legends by electronic
delivery at the applicable balance account at the Depository Trust Company
(“DTC”), if (i) such Securities are registered for resale under the Securities
Act, (ii) such Securities are sold or transferred pursuant to Rule 144 (if the
transferor is not an Affiliate of the Company), or (iii) such Securities are
eligible for sale under Rule 144, without the requirement for the Company to be
in compliance with the current public information required under Rule 144 as to
such securities and without volume or manner-of-sale restrictions. The Company
agrees that it shall cause Company Counsel (i) after the Effective Date, to
issue to the Transfer Agent, if required by the Transfer Agent, a “blanket”
legal opinion or other letter to allow sales without restriction pursuant to the
effective registration statement and (ii) provide all other opinions of Company
Counsel as may reasonable be required by the Transfer Agent in connection with
the removal of legends pursuant to this Section 4.1(c) following receipt of the
certificates and documents contemplated below. Following Rule 144 becoming
available for the resale of a Purchaser’s Securities, without the requirement
for the Company to be in compliance with the current public information required
under Rule 144 as to such securities and without volume or manner-of-sale
restrictions, the Company, upon the request of such Purchaser and delivery of
the certificates and documents contemplated below, shall cause Company Counsel
or other counsel satisfactory to the Transfer Agent to issue to the Transfer
Agent a legal opinion stating that such Securities of such Purchaser are
eligible for sale under Rule 144 without the requirement for the Company to be
in compliance with the current public information required under Rule 144 as to
such securities and without volume or manner-of-sale restrictions. Any fees
(with respect to the Transfer Agent, Company Counsel or otherwise) associated
with the issuance of such opinion or the removal of such legend shall be borne
by the Company. Following the Effective Date, or at such earlier time as a
legend is no longer required for certain Securities, the Company will promptly
upon written request from Celgene instruct the Transfer Agent to remove the
restrictive notation from the book entries evidencing such Securities. The
Company may not make any notation on its records or give instructions to the
Transfer Agent that enlarge the restrictions on transfer set forth in this
Section 4.1(c).

(d) Acknowledgement. Celgene hereunder acknowledges its primary responsibilities
under the Securities Act and accordingly will not sell or otherwise transfer the
Shares or any interest therein without complying with the requirements of the
Securities Act. While the Registration Statement remains effective, Celgene may
sell the Shares accordance with the plan of distribution contained in the
Registration Statement and if it does so it will comply therewith and with the
related prospectus delivery requirements unless an exemption therefrom is
available. Celgene agrees that if it is notified by the Company in writing at
any time that the Registration Statement registering the resale of the Shares is
not effective or that the prospectus included in such Registration Statement no
longer complies with the requirements of Section 10 of the Securities Act,
Celgene will refrain from selling such Shares until such time as Celgene is
notified by the Company that such Registration Statement is effective or such
prospectus is compliant with Section 10 of the Securities Act, unless Celgene is
able to, and does, sell such Shares pursuant to an available exemption from the
registration requirements of Section 5 of the Securities Act.

4.2 Integration. The Company shall not, and shall use its commercially
reasonable efforts to ensure that no Affiliate of the Company shall, sell, offer
for sale or solicit offers to buy or otherwise negotiate in respect of any
security (as defined in Section 2 of the Securities Act) that will be integrated
with the offer or sale of the Shares in a manner that would require the
registration under the Securities Act of the

 

15



--------------------------------------------------------------------------------

sale of the Shares to Celgene, or that will be integrated with the offer or sale
of the Securities for purposes of the rules and regulations of any Trading
Market such that it would require stockholder approval prior to the closing of
such other transaction unless stockholder approval is obtained before the
closing of such subsequent transaction.

4.3 Shareholder Rights Plan. No claim will be made or enforced by the Company
or, with the consent of the Company, any other Person, that Celgene is an
“Acquiring Person” under any control share acquisition, business combination,
poison pill (including any distribution under a rights agreement) or similar
anti-takeover plan or arrangement in effect or hereafter adopted by the Company,
or that Celgene could be deemed to trigger the provisions of any such plan or
arrangement, in either case solely by virtue of purchasing the Shares under the
Transaction Documents.

4.4 Principal Trading Market Listing. In the time and manner required by the
Principal Trading Market, the Company shall prepare and file with such Principal
Trading Market an additional shares listing application covering all of the
Shares and shall use its commercially reasonable efforts to take all steps
necessary to cause all of the Shares to be approved for listing on the Principal
Trading Market as contemplated by the Registration Rights Agreement.

4.5 Form D; Blue Sky. The Company agrees to timely file a Form D with respect to
the Securities as required under Regulation D and to provide a copy thereof. The
Company, on or before the Closing Date, shall take such action as the Company
shall reasonably determine is necessary in order to obtain an exemption for or
to qualify the Securities for sale to Celgene under applicable securities or
“Blue Sky” laws of the states of the United States (or to obtain an exemption
from such qualification) and shall provide evidence of such actions promptly.

ARTICLE V.

CONDITIONS PRECEDENT TO CLOSING

5.1 Conditions Precedent to the Obligation to Purchase Securities. The
obligation of Celgene to acquire Shares at the Closing is subject to the
fulfillment, on or prior to the Closing Date, of each of the following
conditions, any of which may be waived by Celgene:

(a) Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct.

(b) Performance. The Company shall have performed, satisfied and complied with
all covenants, agreements and conditions required by the Transaction Documents
to be performed, satisfied or complied with by it at or prior to the Closing.

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents.

(d) Consents. The Company shall have obtained in a timely fashion any and all
consents, permits, approvals, registrations and waivers necessary for
consummation of the purchase and sale of the Shares (including all Required
Approvals), all of which shall be and remain so long as necessary in full force
and effect.

 

16



--------------------------------------------------------------------------------

(e) No Suspensions of Trading in Common Stock. The Common Stock shall not have
been suspended, as of the Closing Date, by the Commission or the Principal
Trading Market from trading on the Principal Trading Market nor shall suspension
by the Commission or the Principal Trading Market have been threatened, as of
the Closing Date, either (A) in writing by the Commission or the Principal
Trading Market or (B) by falling below the minimum listing maintenance
requirements of the Principal Trading Market.

(f) Company Deliverables. The Company shall have delivered the Company
Deliverables in accordance with Section 2.2(a).

(g) Compliance Certificate. The Company shall have delivered to Celgene a
certificate, dated as of the Closing Date and signed by its Chief Executive
Officer or its Chief Financial Officer, dated as of the Closing Date, certifying
to the fulfillment of the conditions specified in Sections 5.1(a) and (b) in the
form attached hereto as Exhibit D.

5.2 Conditions Precedent to the Obligations of the Company to sell Securities.
The Company’s obligation to sell and issue the Shares at the Closing to Celgene
is subject to the fulfillment to the satisfaction of the Company on or prior to
the Closing Date of the following conditions, any of which may be waived by the
Company:

(a) Representations and Warranties. The representations and warranties made by
Celgene in Section 3.2 hereof shall be true and correct.

(b) Performance. Celgene shall have performed, satisfied and complied respects
with all covenants, agreements and conditions required by the Transaction
Documents to be performed, satisfied or complied with by Celgene at or prior to
the Closing Date.

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents.

(d) Consents. The Company shall have obtained in a timely fashion any and all
consents, permits, approvals, registrations and waivers necessary for
consummation of the purchase and sale of the Securities, all of which shall be
and remain so long as necessary in full force and effect.

(e) Celgene Deliverables. Celgene shall have delivered the Celgene Deliverables
in accordance with Section 2.2(b).

ARTICLE VI.

MISCELLANEOUS

6.1 Fees and Expenses. The Company and Celgene shall each pay the fees and
expenses of their respective advisers, counsel, accountants and other experts,
if any, and all other expenses incurred by such party in connection with the
negotiation, preparation, execution, delivery and performance of this Agreement.
The Company shall pay all Transfer Agent fees and stamp taxes levied in
connection with the sale and issuance of the Shares to Celgene.

6.2 Entire Agreement. The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements, understandings,
discussions and representations, oral or written, with respect to sale of the
Shares, which the parties acknowledge have been merged into such documents,
exhibits and schedules. At or after the Closing, and without further
consideration, the Company and Celgene will execute and deliver to the other
such further documents as may be reasonably requested in order to give practical
effect to the intention of the parties under the Transaction Documents.

 

17



--------------------------------------------------------------------------------

6.3 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile (provided the sender receives
a machine-generated confirmation of successful transmission) at the facsimile
number specified in this Section 6.3 prior to 5:00 P.M., New York City time, on
a Trading Day, (b) the next Trading Day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number
specified in this Section 6.3 on a day that is not a Trading Day or later than
5:00 P.M., New York City time, on any Trading Day, (c) the Trading Day following
the date of mailing, if sent by U.S. nationally recognized overnight courier
service with next day delivery specified, or (d) upon actual receipt by the
party to whom such notice is required to be given. The address for such notices
and communications shall be as follows:

 

  If to the Company:            OncoMed Pharmaceuticals, Inc.      800
Chesapeake Drive      Redwood City, California 94063      Telephone No.:(650)
995-8200      Facsimile No.:(650) 298-8600      Attention: General Counsel  
With a copy to:    Latham & Watkins LLP      140 Scott Drive      Menlo Park,
California 94025      Telephone No.:(650) 328-4600      Facsimile No.:(650)
463-2600      Attention: Alan C. Mendelson     

 Mark V. Roeder

  If to Celgene:    Celgene Corporation      86 Morris Avenue      Summit, New
Jersey 07901      Telephone No.: (908) 673-9000      Facsimile No.: (908)
673-2771      Attention: Senior Vice President, Business Development   With a
copy to:    Celgene Legal      86 Morris Avenue      Summit, New Jersey 07901  
   Telephone No.: (908) 673-9000      Facsimile No.: (908) 673-2771     
Attention: General Counsel   With a copy to:    Dechert LLP      902 Carnegie
Center, Suite 500      Princeton, New Jersey 08540      Telephone No.: (609) 955
3200      Facsimile No.: (609) 955 3259      Attention: David E. Schulman     

 James J. Marino

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

 

18



--------------------------------------------------------------------------------

6.4 Amendments; Waivers. No provision of this Agreement may be waived, modified,
supplemented or amended except in a written instrument signed, in the case of an
amendment, by the Company and Celgene. No waiver of any default with respect to
any provision, condition or requirement of this Agreement shall be deemed to be
a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.

6.5 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any of the Transaction
Documents.

6.6 Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of and be binding upon the parties and their successors and permitted
assigns. This Agreement, or any rights or obligations hereunder, may not be
assigned by the Company without the prior written consent of Celgene.

6.7 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

6.8 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
California, without regard to the principles of conflicts of law thereof. Each
party agrees that all Proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
Affiliates, employees or agents) shall be commenced exclusively in the
California Courts. Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the California Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any such California Court, or that such Proceeding has been
commenced in an improper or inconvenient forum. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

6.9 Survival. The representations, warranties, agreements and covenants
contained herein shall survive the Closing and the delivery of the Shares.

 

19



--------------------------------------------------------------------------------

6.10 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, or by e-mail delivery of a “.pdf” data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile signature page were an original thereof.

6.11 Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

ONCOMED PHARMACEUTICALS INC.   By:  

/s/ Paul J. Hastings

  Name: Paul J. Hastings   Title: Chairman and Chief Executive Officer CELGENE
CORPORATION By:  

/s/ Robert J. Hugin

  Name: Robert J. Hugin   Title: Chief Executive Officer



--------------------------------------------------------------------------------

EXHIBITS:

 

A:    Form of Registration Rights Agreement B:    Form of Secretary’s
Certificate C:    Form of Lock-Up Agreement D:    Form of Officer’s Certificate



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF SECRETARY’S CERTIFICATE

The undersigned hereby certifies that he is the duly elected, qualified and
acting Assistant Secretary of OncoMed Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), and that as such he is authorized to execute and
deliver this certificate in the name and on behalf of the Company and in
connection with the Securities Purchase Agreement, dated as of
                    , 2013, by and between the Company and Celgene Corporation
(the “Securities Purchase Agreement”), and further certifies solely in his
official capacity, in the name and on behalf of the Company, the items set forth
below. Capitalized terms used but not otherwise defined herein shall have the
meaning set forth in the Securities Purchase Agreement.

 

1. Attached hereto as Exhibit A is a true, correct and complete copy of the
resolutions duly adopted by the Board of Directors of the Company at a meeting
of the Board of Directors held on                     . Such resolutions have
not in any way been amended, modified, revoked or rescinded, have been in full
force and effect since their adoption to and including the date hereof and are
now in full force and effect.

 

2. Attached hereto as Exhibit B is a true, correct and complete copy of the
Certificate of Incorporation of the Company, together with any and all
amendments thereto currently in effect, and no action has been taken to further
amend, modify or repeal such Certificate of Incorporation, the same being in
full force and effect in the attached form as of the date hereof.

 

3. Attached hereto as Exhibit C is a true, correct and complete copy of the
Bylaws of the Company and any and all amendments thereto currently in effect,
and no action has been taken to further amend, modify or repeal such Bylaws, the
same being in full force and effect in the attached form as of the date hereof.

 

4. Each person listed below has been duly elected or appointed to the
position(s) indicated opposite his name and is duly authorized to sign the
Securities Purchase Agreement and each of the Transaction Documents on behalf of
the Company, and the signature appearing opposite such person’s name below is
such person’s genuine signature.

 

Name

  

Position

  

Signature

Paul J. Hastings

   Chief Executive Officer   

 

Latham & Watkins LLP, special counsel to the Company, is entitled to rely on
this certificate in connection with the opinion that such firm is rendering
pursuant to the Securities Purchase Agreement.

IN WITNESS WHEREOF, the undersigned has hereunto set his hand as of this
         day of             , 2013.

 

  Assistant Secretary



--------------------------------------------------------------------------------

EXHIBIT A

Resolutions



--------------------------------------------------------------------------------

EXHIBIT B

Certificate of Incorporation



--------------------------------------------------------------------------------

EXHIBIT C

Bylaws



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF LOCK-UP AGREEMENT

December     , 2013

Jefferies LLC

Leerink Swann LLC

As Representatives of the several

Underwriters listed in the Underwriting

Agreement referred to below

c/o Jefferies LLC

520 Madison Avenue

New York, New York 10022

and

c/o Leerink Swann LLC

1 Federal Street, 37th Floor

Boston, Massachusetts 02110

 

RE: OncoMed Pharmaceuticals, Inc. (the “Company”)

Ladies & Gentlemen:

The undersigned is an owner of record or beneficially of certain shares of
common stock, par value $0.001 per share, of the Company (“Shares”) or of
securities convertible into or exchangeable or exercisable for Shares. The
Company conducted its initial public offering of Shares (the “Offering”) for
which Jefferies LLC (“Jefferies”) and Leerink Swann LLC (“Leerink”) acted as the
representatives of the several underwriters listed in the Underwriting
Agreement, dated as of July 17, 2013 (the “Underwriting Agreement”). The
undersigned acknowledges that the underwriters will rely on the representations
and agreements of the undersigned contained in this letter agreement.

Annex A sets forth definitions for capitalized terms used in this letter
agreement that are not defined in the body of this agreement. Those definitions
are a part of this agreement.

In consideration of the foregoing, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
undersigned hereby agrees that, during the remainder of the Lock-up Period, the
undersigned will not (and will use best efforts to cause any Immediate Family
Member not to), subject to the exceptions set forth in this letter agreement,
without the prior written consent of Jefferies and Leerink, which may withhold
their consent in their sole discretion:

 

  •   Sell or Offer to Sell any Shares or Related Securities currently or
hereafter owned either of record or beneficially (as defined in Rule 13d-3 under
the Exchange Act) by the undersigned or such Immediate Family Member,

 

  •   enter into any Swap,

 

  •   make any demand for, or exercise any right with respect to, the
registration under the Securities Act of the offer and sale of any Shares or
Related Securities, or cause to be filed a registration statement, prospectus or
prospectus supplement (or an amendment or supplement thereto) with respect to
any such registration, or

 

1



--------------------------------------------------------------------------------

  •   publicly announce any intention to do any of the foregoing.

The foregoing restrictions shall not apply to (i) the transfer of Shares or
Related Securities by gift, or by will or intestate succession to the legal
representative, heir, beneficiary or any Family Member or to a trust whose
beneficiaries consist exclusively of one or more of the undersigned and/or a
Family Member, (ii) transfers or dispositions of the undersigned’s Shares or
Related Securities to any corporation, partnership, limited liability company or
other entity all of the beneficial ownership interests of which are held by the
undersigned or any Family Member, (iii) distributions of the undersigned’s
Shares or Related Securities to partners, members or stockholders of the
undersigned, (iv) the transfer of Shares by operation of law, including pursuant
to a domestic order or a negotiated divorce settlement and (v) transfers of
Shares or Related Securities pursuant to a bona fide third party tender offer,
merger, consolidation or other similar transaction made to holders of the Shares
or Related Securities involving a change of control of the Company, provided
that in the event that the tender offer, merger, consolidation or other such
transaction is not completed, the undersigned shall remain subject to the
restrictions contained herein; provided, however, that in any such case except
for clause (v), it shall be a condition to such transfer or distribution that:

 

  •   each transferee or distributee executes and delivers to Jefferies and
Leerink an agreement in form and substance reasonably satisfactory to Jefferies
and Leerink stating that such transferee or distributee is receiving and holding
such Shares and/or Related Securities subject to the provisions of this letter
agreement and agrees not to Sell or Offer to Sell such Shares and/or Related
Securities, engage in any Swap or engage in any other activities restricted
under this letter agreement except in accordance with this letter agreement (as
if such transferee had been an original signatory hereto), and

 

  •   with respect to clauses (i) through (iii) only, prior to the expiration of
the Lock-up Period, no public disclosure or filing under the Exchange Act by any
party to the transfer or distribution (donor, donee, transferor or transferee)
shall be required, or made voluntarily, reporting a reduction in beneficial
ownership of Shares in connection with such transfer or distribution.

Furthermore, notwithstanding the restrictions imposed by this letter agreement,
the undersigned may, without the prior written consent of Jefferies and Leerink,
(i) exercise an option to purchase Shares granted under any stock incentive plan
or stock purchase plan of the Company, provided that the underlying Shares shall
continue to be subject to the restrictions on transfer set forth in this letter
agreement, (ii) establish a trading plan pursuant to Rule 10b5-1 under the
Exchange Act for the transfer of Shares, provided that such plan does not
provide for any transfers of Shares during the Lock-up Period, and
(iii) transfer or dispose of Shares acquired in the Offering or on the open
market following the Offering, provided that no filing under the Exchange Act or
other public announcement shall be required or shall be made voluntarily in
connection with such transfer or disposition pursuant to this clause
(iii) during the Lock-up Period.

The undersigned also agrees and consents to the entry of stop transfer
instructions with the Company’s transfer agent and registrar against the
transfer of Shares or Related Securities held by the undersigned and the
undersigned’s Immediate Family Members, if any, except in compliance with the
foregoing restrictions.

The undersigned confirms that the undersigned has not, and has no knowledge that
any Immediate Family Member has, directly or indirectly, taken any action
designed to or that might reasonably be expected to cause or result in the
stabilization or manipulation of the price of any

 

2



--------------------------------------------------------------------------------

security of the Company to facilitate the sale of the Shares. The undersigned
will not, and will cause any Immediate Family Member not to take, directly or
indirectly, any such action.

The undersigned hereby represents and warrants that the undersigned has full
power, capacity and authority to enter into this letter agreement. This letter
agreement is irrevocable and will be binding on the undersigned and the
successors, heirs, personal representatives and assigns of the undersigned.

This letter agreement shall be governed by, and construed in accordance with,
the laws of the State of New York.

[Remainder of Page Intentionally Blank; Signature Page Follows]

 

3



--------------------------------------------------------------------------------

 

 

Signature

 

 

 

Printed Name of Person Signing

(Indicate capacity of person signing if

signing as custodian or trustee, or on behalf

of an entity)



--------------------------------------------------------------------------------

Annex A

Certain Defined Terms

Used in Lock-up Agreement

For purposes of the letter agreement to which this Annex A is attached and of
which it is made a part:

 

  •   “Call Equivalent Position” shall have the meaning set forth in Rule
16a-1(b) under the Exchange Act.

 

  •   “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

  •   “Family Member” shall mean any individual related by blood, marriage or
adoption, but not more remotely than as a first cousin, to the undersigned.

 

  •   “Immediate Family Member” shall mean the spouse or domestic partner of the
undersigned, an immediate family member of the undersigned or an immediate
family member of the undersigned’s spouse or domestic partner, in each case
living in the undersigned’s household or whose principal residence is the
undersigned’s household (regardless of whether such spouse, domestic partner or
family member may at the time be living elsewhere due to educational activities,
health care treatment, military service, temporary internship or employment or
otherwise). The term “immediate family” as used above shall have the meaning set
forth in Rule 16a-1(e) under the Exchange Act.

 

  •   “Lock-up Period” shall mean the period beginning on the date of the
Prospectus (as defined in the Underwriting Agreement) and continuing through the
close of trading on the date that is 180 days after the date of the Prospectus
(as defined in the Underwriting Agreement).

 

  •   “Put Equivalent Position” shall have the meaning set forth in Rule
16a-1(h) under the Exchange Act.

 

  •   “Related Securities” shall mean any options or warrants or other rights to
acquire Shares or any securities exchangeable or exercisable for or convertible
into Shares, or to acquire other securities or rights ultimately exchangeable or
exercisable for or convertible into Shares.

 

  •   “Securities Act” shall mean the Securities Act of 1933, as amended.

 

  •   “Sell or Offer to Sell” shall mean to:

 

  –   sell, offer to sell, contract to sell or lend,

 

  –   effect any short sale or establish or increase a Put Equivalent Position
or liquidate or decrease any Call Equivalent Position,

 

  –   pledge, hypothecate or grant any security interest in, or

 

  –   in any other way transfer or dispose of,

in each case whether effected directly or indirectly.



--------------------------------------------------------------------------------

  •   • “Swap” shall mean any swap, hedge or similar arrangement or agreement
that transfers, in whole or in part, the economic risk of ownership of Shares or
Related Securities, regardless of whether any such transaction is to be settled
in securities, in cash or otherwise.

Capitalized terms not defined in this Annex A shall have the meanings given to
them in the body of this letter agreement.



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF OFFICER’S CERTIFICATE

The undersigned, the [Chief Executive Officer][Chief Financial Officer] of
Oncomed Pharmaceuticals Inc., a Delaware corporation (the “Company”), pursuant
to Section 5.1(g) of the Securities Purchase Agreement, dated as of
                    , by and between the Company and Celgene Corporation (the
“Securities Purchase Agreement”), hereby represents, warrants and certifies as
follows (capitalized terms used but not otherwise defined herein shall have the
meaning set forth in the Securities Purchase Agreement):

 

  1. The representations and warranties of the Company contained in the
Securities Purchase Agreement are true and correct.

 

  2. The Company has performed, satisfied and complied with all covenants,
agreements and conditions required by the Transaction Documents to be performed,
satisfied or complied with by it at or prior to the date hereof.

Latham & Watkins LLP, special counsel to the Company, is entitled to rely on
this certificate in connection with the opinion that such firm is rendering
pursuant to the Securities Purchase Agreement.

IN WITNESS WHEREOF, the undersigned has executed this certificate this         
day of                     , 2013.

 

  [Paul J. Hastings][William D. Waddill]